DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 16 are objected to because of informalities.
Claim 6 recites the phrase:  “wherein one or more of the transparent, low-absorption layers oxide material, low-loss ceramic material, low-loss glass, or air”.  It is believed that this phrase was intended to recite:  “wherein one or more of the transparent, low-absorption layers comprises oxide material, low-loss ceramic material, low-loss glass, or air”.
Claim 16 recites the phrase:  “configured to rejection obliquely incident electromagnetic waves”.  It is believed that this phrase was intended to recite:  “configured to reject obliquely incident electromagnetic waves”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonnek et al., US 2021/0149099 (having a provisional application US 62/673,296 filed May 18, 2018).
Regarding Claim 1, Sonnek discloses:  A layered sheet polarizer, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a multilayered structure including multiple transparent, low-absorption layers (optical film 3100 includes a plurality of polymeric interference layers 3102 having a total of [N] interference layers 3102; Abstract and paragraphs [0045]-[0054] and FIGS. 7A, 7B of Sonnek);
the transparent, low-absorption layers including first layers having a relatively high index of refraction and second layers having a relatively low index of refraction (optical film 3100 includes alternating higher index [A-layers] and lower index [B-layers] polymeric layers 3102a and 3102b; paragraphs [0045]-[0054] and FIGS. 7A, 7B of Sonnek);
the first and second layers being arranged in an alternating manner within the structure so as to form resonator structures (adjacent pairs of polymeric layers act as interference layers having different refractive indices reflecting light by optical interference when the pair has a combined optical thickness [refractive index along the block axis times physical thickness] of 1/2 the wavelength of light [visible light] which 
a dichroic layer positioned within the multilayered structure (the higher index layers [A-layers] 3102a may include one or more dichroic dyes which absorb some or substantially all of the light in the second polarization state [b] that would have otherwise been reflected by optical film 3100; paragraphs [0047], [0052], [0076] and FIGS. 7A, 7B of Sonnek).

Regarding Claim 2, Sonnek discloses:  wherein transparent, low-absorption layers are positioned on both sides of the dichroic layer (lower index [B-layers] polymeric layers 3102a are positioned on both sides of at least one of the higher index layers [A-layers] 3102a; FIGS. 7A, 7B of Sonnek).

Regarding Claim 3, Sonnek discloses:  wherein an equal number of transparent, low-absorption layers are positioned on both sides of the dichroic layer (by identifying a central higher index layer [A-layer] 3102a [i.e., center of the stack] as the dichroic layer, an equal number of lower index [B-layers] polymeric layers 3102a are positioned on either side of the central higher index layer [A-layer] 3102a; FIGS. 7A, 7B of Sonnek).

Regarding Claim 4, Sonnek discloses:  wherein an unequal number of transparent, low-absorption layers are positioned on either side of the dichroic layer (by identifying a higher index layer [A-layer] 3102a in an upper region or lower region of the layer stack as the dichroic layer, an unequal number of lower index [B-layers] polymeric layers 3102a are positioned on either side of such higher index layer [A-layer] 3102a; FIGS. 7A, 7B of Sonnek).

Regarding Claim 5, Sonnek discloses:  wherein the transparent, low-absorption layers have refractive indexes of approximately 1 to 80 (materials of the polymeric layers may include polyethylene naphthalate [PEN], and a blend of polycarbonate and copolyesters [PC:coPET], as well as those materials described in the U.S. patents issued to Jonza et al., Merrill et al., and Neavin et al. referred to in paragraph [0054] of Sonnek; see paragraphs [0054], [0064], [0076] and FIGS. 7A, 7B of Sonnek).

Regarding Claim 7, Sonnek discloses:  wherein the transparent, low-absorption layers each have an optical thickness of approximately one-quarter the wavelength of electromagnetic waves with which the layered sheet polarizer is configured to be used (adjacent pairs of polymeric layers may have a combined optical thickness [refractive index along the block axis times physical thickness] of 1/2 the wavelength of visible light which they act upon, and thus are each approximately one-quarter the wavelength of the light; paragraphs [0027], [0053] and FIGS. 7A, 7B of Sonnek).

Regarding Claim 8, Sonnek discloses:  wherein the layered sheet polarizer comprises multiple dichroic layers positioned within the multilayered structure (the layered stack has multiple higher index layers [A-layers] 3102a which may include the one or more dichroic dyes; paragraphs [0047], [0052], [0076] and FIGS. 7A, 7B of Sonnek).

Regarding Claim 9, Sonnek discloses:  wherein the dichroic layer comprises a liquid crystal, a stretched polymer sheet, a metallic wire-grid structure, or an array of elongated metallic nanoparticles embedded in glass (the polymeric layers including higher index layers [A-layers] 3102a [having the one or more dichroic dyes] may be stretched polymeric layers; [0026], [0031], [0049], [0050], [0064] and FIGS. 7A, 7B of Sonnek).

Regarding Claim 10, Sonnek discloses:  wherein the dichroic layer is a subwavelength layer that has an optical thickness that is less than the wavelength of electromagnetic waves with which the layered sheet polarizer is used (adjacent pairs of polymeric layers act as interference layers having different refractive indices reflecting light by optical interference when the pair has a combined optical thickness [refractive index along the block axis times physical thickness] of 1/2 the wavelength of light [visible light] which they act upon, e.g., physical thickness of less than about 500 nm or less than about 200 nanometers, or e.g., each layer having an average thickness [unweighted average of the physical thickness over the layer] in a range of about 45 nanometers to about 200 nanometers; paragraphs [0027], [0053] and FIGS. 7A, 7B of Sonnek).

Regarding Claim 11, Sonnek discloses:  wherein the polarizer is configured as a reflective layered sheet polarizer that is configured to reflect an undesired polarization component of input electromagnetic waves (the plurality of alternating higher index and lower index polymeric layers may have an average optical reflectance R1, R2 of greater than about 70% for each of mutually orthogonal first and second polarization states, e.g., R2 may be 95% or higher and R1 may be greater than about 70% but less than R1; paragraphs [0027], [0046] and FIGS. 5, 7A, 7B of Sonnek).

Regarding Claim 12, Sonnek discloses:  wherein the polarizer is configured as an absorptive layered sheet polarizer that is configured to absorb an undesired polarization component of input electromagnetic waves (the higher index layers have the one or more dichroic dyes which provide optical absorption for a second polarization state which is orthogonal to a first polarization state; paragraphs [0027], [0047] and FIGS. 7A, 7B of Sonnek).

Regarding Claim 13, Sonnek discloses:  wherein the polarizer is configured as an asymmetric reflective/absorptive layered sheet polarizer that is configured to reflect a forward-propagating undesired polarization component of input electromagnetic waves and absorb a backward-propagating undesired polarization component of the electromagnetic waves (a hybrid reflective/absorptive polarizer is contemplated, whereby, e.g., the optical film may include an absorbing element having a first major surface and a second major surface, a first reflective polarizer disposed on the first major surface of the absorbing element, and a second reflective polarizer disposed on the second major surface of the absorbing element, whereby both reflection of a polarization-component of light traveling in one direction and absorption of a polarization-component of light traveling in the opposite direction would occur; paragraphs [0027], [0052] and FIGS. 7A, 7B of Sonnek).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnek in view of Wheatley et al., US 6,451,414.
Regarding Claim 6, as best understood, Sonnek does not appear to disclose:  wherein one or more of the transparent, low-absorption layers [comprise] oxide material, low-loss ceramic material, low-loss glass, or air.
Wheatley is related to Sonnek with respect to dielectric multilayer films for reflection of light.
Wheatley teaches:  wherein one or more of the transparent, low-absorption layers [comprise] oxide material, low-loss ceramic material, low-loss glass, or air (in a dielectric multilayer stack, metal oxides may be used for the material of the thin layers rather than polymeric layers; column 1, lines 6-55 and column 4, lines 1-15 and column 7, lines 40-65 and FIG. 2 of Wheatley).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the metal oxides of Wheatley for the layer(s) of Sonnek because such material is a known alternative to polymeric layers in the same type of device, and even though metal oxides may be subject to degradation to a greater extent than polymers, polymeric layers have their own specific issues/drawbacks including higher order reflections and .

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al., US 2003/0117706 in view of Sonnek et al., US 2021/0149099 (having a provisional application US 62/673,296 filed May 18, 2018).
Regarding Claim 14, Okubo discloses:  A layered sheet isolator comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first layered sheet polarizer comprising:
a multilayered structure including multiple transparent, low-absorption layers including first layers having a relatively high index of refraction and second layers having a relatively low index of refraction (dielectric multi-layer films 30-2, through which light travels, composed by laminating in alternation a low refractive-index layer and a high refractive index layer; paragraphs [0050]-[0057] and FIGS. 1, 8, 9, 14 of Okubo);
the first and second layers being arranged in an alternating manner within the structure so as to form resonator structures (arrangement of the dielectric multi-layer films 30-2 creates a resonant structure; paragraphs [0055], [0080] and FIGS. 1, 8, 9, 14 of Okubo);
a second layered sheet polarizer comprising:
a multilayered structure including multiple transparent, low-absorption layers including first layers having a relatively high index of refraction and second layers having a relatively low index of refraction (dielectric multi-layer films 30-2, through which light travels, composed by 
the first and second layers being arranged in an alternating manner within the structure so as to form resonator structures (arrangement of the dielectric multi-layer films 30-2 creates a resonant structure; paragraphs [0055], [0080] and FIGS. 1, 8, 9, 14 of Okubo);
the second layered sheet polarizer having a 45 degree misalignment relative to the first layered sheet polarizer (polarization plane is rotated 45 degrees; paragraphs [0008], [0053] and FIGS. 1, 8, 9, 14 of Okubo); and
a Faraday rotator positioned between the first and second layered sheet polarizers (magneto-optical part 30-1 is positioned between the dielectric multi-layer films 30-2; FIGS. 1, 8, 9, 14 of Okubo).

Okubo does not appear to disclose:  a dichroic layer positioned within the multilayered structures.
Sonnek is related to Okubo with respect to control of polarization using multilayer films.
Sonnek teaches:  a dichroic layer positioned within the multilayered structures (in a multilayer reflective polarizer, the layers of an optical film 3100 may include a plurality of polymeric interference layers 3102 having a total of [N] interference layers 3102, whereby optical film 3100 includes alternating higher index [A-layers] and lower index [B-layers] polymeric layers 3102a and 3102b, wherein the higher index layers [A-layers] 3102a may include one or more dichroic dyes which absorb some or substantially all of the light in the second polarization state [b] that would have otherwise been reflected by optical film 3100; Abstract and paragraphs [0027], [0045]-[0054], [0076] and FIGS. 7A, 7B of Sonnek).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the polarizers of Sonnek in the device of Okubo because 

Regarding Claim 15, Okubo-Sonnek discloses:  wherein the Faraday rotator is a 45.degree. Faraday rotator (polarization plane is rotated 45 degrees; paragraphs [0008], [0053] and FIGS. 1, 8, 9, 14 of Okubo).

Regarding Claim 16, as best understood, Okubo-Sonnek discloses:  further comprising a metallic layer located at a nodal point of a resonant electric field distribution of the layered sheet isolator configured to rejection obliquely incident electromagnetic waves (magnetic parts 50 may be utilized at both sides of an optical isolator 60a and comprising a gallium-nitride magnetic semiconductor thin film that exhibits ferromagnetism at room temperature; paragraphs [0020]-[0023], [0082]-[0091] and FIG. 9 of Okubo).

Regarding Claim 17, Okubo-Sonnek discloses:  wherein the metallic layer is a magnetized ferromagnet that provides magnetic Faraday rotation (magnetic parts 50 may be utilized at both sides of an optical isolator 60a and comprising a gallium-nitride magnetic semiconductor thin film that exhibits ferromagnetism at room temperature; paragraphs [0020]-[0023], [0082]-[0091] and FIG. 9 of Okubo).

Regarding Claim 18, Okubo-Sonnek discloses:  wherein the isolator comprises multiple metallic layers (magnetic parts 50 may be utilized at both sides of an optical isolator 

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872